Ehrlich, Ch. J.
No order was entered denying the motion for a new trial on the judge’s minutes, and the appeal brings-up for review only such errors of law as were committed at the trial. Third Ave. R. Co v. Ebling, 100 N. Y. 98; Code, § 1346; Boos v. World Mut. L. Ins. Co., 64 N. Y. 242.
The defendant was under an obligation to furnish the driver of the plaintiff a safe place to unload his wagon. Pantzar v. Tilly Foster I M. Co., 99 N. Y, 368; Booth v. Boston, etc., R. Co., 73 id 38; Newall v. Burflett, 114 id. 399; Gluck v. Ridgewood Ice Co., 9 N. Y. Supp. 254, affirmed 125 N. Y. 728; Ouderkirk v. Central Nat. Bank, 119 id. 263
The questions of duty, negligence and contributory negligence were all of them carefully submitted to the jury, who upon satisfactory evidence found a verdict in favor of the plaintiff for four hundred dollars ($400)? which is moderate in amount and ought to be affirmed.
The motion for a nonsuit was properly denied and the exception to the refusal is unavailing. The only exception worthy of attention is at folic 29 of the case on the ruling admitting the evidence of Officer Kaiser. He had testified that “he did not remark whether there was any stone or guard-rail or anchor at the top of the dump to prevent wagons from rolling off,” and was asked whether he saw any there afterwards? He answered this question in an unobjectionable manner, that is to say, in a manner not prejudicial to the defendant. The question did not purport to show any change in the condition after the accident, but only whether the officer had seen afterwards the things he was not sure he had seen before the accident occurred. True, the officer went on and afterwards testified to the objectionable matter, but no specific *5objection to the evidence was then made, nor was any motive urged to strike the objectionable answer out.
The objection that evidence tending to prove that alterations have been made or precautions taken after an accident, is incompetent (Schmitt v. Dry Dock R. Co., 2 City Ct. Rep. 361; Getty v. Town of Hamlin, 37 N. Y. St. Repr. 142 and 143), is at most purely technical, and ought to have been made so clear that the trial judge might have understood the legal proposition before him, before he was put in error.
It can scarcely be claimed that the objection urged at folio 29, intelligently apprised the trial judge of the point now urged so clearly against the admission of the testimony allowed. The objection was not to the competency of the evidence, but its materiality only. Bell v. Bumstead, 38 N. Y. St. Repr. 396.
In addition to this, the absence of all guards to prevent the falling in of wagons, was such a clear breach of duty by defendant, or his agents in charge of the dumping ground, that common prudence would dictate, that if no guards were there before, they should have been put there afterwards. We think the evidence did not prejudice the defendant in the minds of the jurors, and that the so-called error was harmless in its effect. For these reasons we think the judgment ought to be affirmed with costs.
McCarthy, J.
The objection at folio 29 of the case was not specific, and was properly overruled. I concur.